

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
SUPPLY AGREEMENT
 
 


 
By and between
 


 
Merck Sharp & Dohme BV
 


 
and
 


 
Forest Laboratories Ireland Limited
 


 


 
 
Dated as of January 10, 2014

 
 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 


 
1.
DEFINITIONS                                                                                                                                                 
 
 
2. SUPPLY OF
PRODUCT                                                                                                                                                 
 
2.1 Supply of Supplied
Product                                                                                                                                      
 
2.2 Use of Supplied
Product                                                                                                                                      
 
2.3
Shortage                                                                                                                                      
 
2.4 Safety
Stock                                                                                                                                      
 
2.5
Coordination                                                                                                                                      
 
2.6
Specifications                                                                                                                                      
 
2.7 2.5 mg Dosage
Strength                                                                                                                                      
 
 
3. FORECASTS AND
ORDERS                                                                                                                                                 
 
3.1 Long Term Annual Non-binding
Forecast                                                                                                                                      
 
3.2 Rolling
Forecasts                                                                                                                                      
 
3.3 Firm
Orders                                                                                                                                      
 
3.4 Terms of
Sale                                                                                                                                      
 
3.5 Expiry
Dating                                                                                                                                      
 
 
4. PRICE; PAYMENT AND TERMS OF
SALE                                                                                                                                                 
 
4.1 Supply
Price                                                                                                                                      
 
4.2
Reports                                                                                                                                      
 
4.3
Payments                                                                                                                                      
 
4.4
Delivery                                                                                                                                      
 
4.5 Title and Risk of
Loss                                                                                                                                      
 
4.6 Terms of
Sale                                                                                                                                      
 
 
5. PACKAGING
TRANSFER                                                                                                                                                 
 
5.1 Packaging
Transfer                                                                                                                                      
 
5.2 Reimbursement for Packaging
Transfer                                                                                                                                      
 
5.3 Buyer Responsibility Following Packaging
Transfer                                                                                                                                      
 
 
6. WARRANTY AND
LIMITATIONS                                                                                                                                                 
 
6.1
Warranties                                                                                                                                      
 
6.2
Claims                                                                                                                                      
 
 
7. INDEMNIFICATION, LIMITATION OF LIABILITY AND
INSURANCE                                                                                                                                                 
 
7.1 Indemnification by
Buyer                                                                                                                                      
 
7.2 Indemnification by
Seller                                                                                                                                      
 
7.3 Procedures for
Indemnification                                                                                                                                      
 
7.4 Limitation of
Liability                                                                                                                                      
 
7.5
Insurance                                                                                                                                      
 
 
8. AUDIT AND REGULATORY ACTIONS;
QUALITY                                                                                                                                                 
 
8.1 Governmental Authority Visits and
Inspections                                                                                                                                      
 
8.2
Audit                                                                                                                                      
 
8.3 Quality
Agreement                                                                                                                                      
 
8.4
Changes                                                                                                                                      
 
8.5
Subcontracting                                                                                                                                      
 
8.6 Compliance with
Law                                                                                                                                      
 
 
9. WITHDRAWALS AND
RECALLS                                                                                                                                                 
 
9.1
Withdrawal                                                                                                                                      
 
9.2 Administration of
Recalls                                                                                                                                      
 
9.3 Disputes Related to Direct
Expenses                                                                                                                                      
 
 
10. CONFIDENTIALITY AND PUBLIC
ANNOUNCEMENTS                                                                                                                                                 
 
10.1 Confidentiality and
Non-Use                                                                                                                                      
 
10.2 Publicity/Use of
Names                                                                                                                                      
 
 
11. TERM AND
TERMINATION                                                                                                                                                 
 
11.1
Term                                                                                                                                      
 
11.2 Termination by Either
Party                                                                                                                                      
 
11.3 Effect of Expiration and
Termination                                                                                                                                      
 
11.4
Survival                                                                                                                                      
 
 
12. GENERAL
PROVISIONS                                                                                                                                                 
 
12.1 Force
Majeure                                                                                                                                      
 
12.2 Governing
Law                                                                                                                                      
 
12.3 Dispute
Resolution                                                                                                                                      
 
12.4
Assignment                                                                                                                                      
 
12.5
Amendment                                                                                                                                      
 
12.6 Entire
Agreement                                                                                                                                      
 
12.7
Severability                                                                                                                                      
 
12.8
Headings                                                                                                                                      
 
12.9 Further
Assurances                                                                                                                                      
 
12.10
Counterparts                                                                                                                                      
 
12.11
Notices                                                                                                                                      
 
12.12 No Benefit to Third
Parties                                                                                                                                      
 
12.13
Expenses                                                                                                                                      
 
12.14 Waiver and Non-Exclusion of
Remedies                                                                                                                                      
 
12.15 Equitable
Relief                                                                                                                                      
 
12.16 Independent
Contractors                                                                                                                                      
 
12.17 English
Language                                                                                                                                      
 
12.18
Construction                                                                                                                                      
 
 


SCHEDULES


Schedule 1                      Seller Supply Agreements
Schedule 2                      Technology Transfer
Schedule 3                      Packaging Transfer
Schedule 4                      Minimum Batch Sizes


 


 
 


 

 
 
 

--------------------------------------------------------------------------------

 

SUPPLY AGREEMENT
 
This SUPPLY AGREEMENT (this “Agreement”), effective as of the 10th day of
January, 2014 (the “Effective Date”), is made and entered into by and between
Merck Sharp & Dohme BV, a limited liability company (a Besloten Vennootschap)
organized and existing under the Laws of the Netherlands (“Seller”), and Forest
Laboratories Ireland Limited, a corporation organized and existing under the
Laws of Ireland (“Buyer”).  Seller and Buyer are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
 
WITNESSETH:
 
WHEREAS, Seller and Buyer are parties to that certain Asset Purchase Agreement,
dated as of November 29, 2013 (the “Asset Purchase Agreement”), and that certain
License Agreement, dated as of the date hereof (the “License
Agreement”), pursuant to which, effective as of the Closing (as defined in the
Asset Purchase Agreement), Buyer is purchasing from Seller certain assets and
licensing certain rights related to the Product and the Product Business in the
Buyer Territory (each as defined in the Asset Purchase Agreement); and
 
WHEREAS, Seller has agreed to supply or arrange for the supply of, and Buyer has
agreed to purchase, all of Buyer’s (and its Affiliates’ and Sublicensee’s)
Requirements (as defined herein) of Supplied Product in the Buyer Territory,
subject to and on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth and set forth in the Asset Purchase Agreement,
the other Ancillary Agreements (as defined in the Asset Purchase Agreement), and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:
 
1.  
DEFINITIONS.

 
Unless otherwise specifically provided herein, the following terms shall have
the meanings set forth in this Section 1 and capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Asset Purchase Agreement or the License Agreement, as applicable.
 
1.1  
“Agreement” has the meaning set forth in the preamble hereto.

 
1.2  
“Assigning Party” has the meaning set forth in Section 12.4.

 
1.3  
“Asset Purchase Agreement” has the meaning set forth in the recitals hereto.

 
1.4  
“Back-up Manufacturing License” has the meaning set forth in Section 2.3(b)(ii).

 
1.5  
“Breaching Party” has the meaning set forth in Section 11.2(b).

 
1.6  
“Buyer” has the meaning set forth in the preamble hereto.

 
1.7  
“[***]” has the meaning set forth in Section 2.3(b)(ii).

 
1.8  
“Change” has the meaning set forth in Section 8.4(a).

 
1.9  
“Consenting Party” has the meaning set forth in Section 12.4.

 
1.10  
“Constrained Forecast” has the meaning set forth in Section 3.2(b).

 
1.11  
“Control” means, with respect to any know-how, possession of the right, whether
directly or indirectly, and whether by ownership, license or otherwise (other
than by operation of the licenses and other grants set forth in the License
Agreement), to assign or grant a license, sublicense or other right to or under
such know-how as provided for herein without violating the terms of any Contract
with any Third Party.

 
1.12  
“Cost Price Increase” has the meaning set forth in Section 4.1(c).

 
1.13  
“Deductible” has the meaning set forth in Section 7.4(b).

 
1.14  
“Defective Product” has the meaning set forth in Section 6.2(a).

 
1.15  
“Delivery” has the meaning set forth in Section 4.4(a), and the term “Delivered”
shall have a corresponding definition.

 
1.16  
“Direct Expenses” means actual, documented out-of-pocket costs and expenses
incurred by a Party or its Affiliates as the direct result of a Recall or
Withdrawal, as applicable, such as costs of goods (including Supplied Product),
notification, packing, shipping, distribution and destruction costs and required
reimbursement to Third Parties, but shall not include any indirect costs or
expenses such as administrative costs, overhead, loss of reputation or goodwill,
or lost profits or any other costs or expenses not associated directly with the
Supplied Product that is the subject of the Recall or Withdrawal.

 
1.17  
“Effective Date” has the meaning set forth in the preamble hereto.

 
1.18  
“Firm Orders” has the meaning set forth in Section 3.3(a).

 
1.19  
“Floor Price” means, subject to Section 4.1(c), an amount equal to [***];
provided, however, that, upon Packaging Transfer, the then-current Floor Price
shall be decreased by [***], to reflect the reduction of [***], unless the
Parties otherwise mutually agree in writing.

 
1.20  
“Force Majeure” has the meaning set forth in Section 12.1(a).

 
1.21  
“License Agreement” has the meaning set forth in the recitals hereto.

 
1.22  
“Manufacturing Changes” has the meaning set forth in Section 8.4(b).

 
1.23  
“Manufacturing Price Increase” has the meaning set forth in Section 4.1(c).

 
1.24  
“Manufacturing Price Reduction” has the meaning set forth in Section 4.1(c).

 
1.25  
“Notice” has the meaning set forth in Section 12.11(a).

 
1.26  
“Packaging Transfer” means the technology transfer of all know-how and
specifications needed to conduct packaging of Supplied Product, as in the
categories set forth on Schedule 3 and contemplated in Section 5.1.

 
1.27  
“Packaging Transfer Date” means the completion of Packaging Transfer; provided
that in no event shall the Packaging Transfer Date occur after [***].

 
1.28  
“Party(ies)” has the meaning set forth in the preamble hereto.

 
1.29  
“Quality Executives” means (a) for Seller, Senior Vice President of Quality and
(b) for Buyer, [***], VP, FRI Corporate Quality & Compliance.

 
1.30  
“Recall” has the meaning set forth in Section 9.2.

 
1.31  
“Requirements” means all quantities of the Supplied Product required or
reasonably needed by Buyer (or its Affiliate or Sublicensee) for development,
use, marketing, distribution, sale, commercialization and other Exploitation of
the Product during the Supply Term; provided, that Requirements shall not
include any Product required by Buyer for carrying out the Phase IV Commitments.

 
1.32  
“Seller” has the meaning set forth in the preamble hereto.

 
1.33  
“Seller Supply Agreements” means the agreements set forth in Schedule 1 hereto,
as such schedule may be updated from time to time upon written notice by Seller.

 
1.34  
“Source of Supply” means a Seller Affiliate, a Supplier or, upon Buyer’s
consent, such consent not to be unreasonably withheld, delayed or conditioned, a
Third Party designated by Seller to act on Seller’s behalf as supplier of
Supplied Product to Buyer under this Agreement.

 
1.35  
“Specifications” means the specifications for (a) the Product as set forth in
the NDA #022-117; and (b) the 2.5 mg Dosage Strength, as set forth in IND #70329
and IND #51641, approved by the FDA, as applicable, in each case, as such
specifications may be modified in accordance with the terms and conditions of
this Agreement.

 
1.36  
“Supplied Product” means the Product or (if applicable) the 2.5 mg Dosage
Strength, each:  (a) prior to the end of the Calendar Quarter in which Packaging
Transfer is completed, in finished, packaged form; and (b) thereafter, in
pre-printed, bulk blister packs.  For clarity, all Closing Inventory shall be
included within Supplied Product, and subject to all provisions relating to
Supplied Product, except as otherwise provided in Section 3.3(a).

 
1.37  
“Supplier” means, with respect to a Seller Supply Agreement, a Third Party
signatory to such Seller Supply Agreement.

 
1.38  
“Supply Deficiency” has the meaning set forth in Section 2.3(b)(i).

 
1.39  
“Supply Failure” has the meaning set forth in Section 2.3(b)(ii).

 
1.40  
“Supply Price” with respect to Supplied Product means [***]; provided that, upon
Packaging Transfer, the Supply Price as a percentage of Net Sales shall be
decreased by an amount equal to the [***] decrease in then-current Floor
Price.  Supply Price with respect to Owned Generic Product means [***].  Supply
Price with respect to Authorized Generic Product (authorized pursuant to Section
5.2.3 of the License Agreement) is [***].

 
1.41  
“Supply Term” has the meaning set forth in Section 11.1.

 
1.42  
“Technology Transfer” has the meaning set forth in Section 2.3(b)(ii).

 
1.43  
“Third Party Claims” has the meaning set forth in Section 7.1.

 
1.44  
“Visual Inspection” has the meaning set forth in Section 6.2(a).

 
1.45  
“Withdrawal” has the meaning set forth in Section 9.1.

 
1.46  
“Year Price Adjustment” has the meaning set forth in Section 4.1(c).

 
2.    
SUPPLY OF PRODUCT.

 
2.1  
Supply of Supplied Product.  Subject to the other terms and conditions hereof,
(a) Seller shall supply (which may include arranging for a Source of Supply to
supply to Buyer, with Delivery terms in accordance with this Agreement or
otherwise acceptable to Buyer), and Buyer shall purchase from Seller, the amount
of Supplied Product equal to all of Buyer’s (and its Affiliates’ and
Sublicensees’) Requirements other than Requirements of Buyer for a sub-licensee
pursuant to Section 5.2.3(a) of the License Agreement and (b) Buyer shall not
purchase, or permit any Affiliate to purchase, any Supplied Product or any other
product containing asenapine for (re)sale from any supplier other than Seller,
except as otherwise provided in, and subject to the terms and conditions of,
Section 2.3(b)(ii).  All Supplied Product supplied to Buyer hereunder shall be
packaged and labeled in accordance with the Specifications, Regulatory Approvals
and applicable Laws and as otherwise may be agreed by the Parties in
writing.  It is understood that the Clinical Supply Agreement provides for
supply to Buyer of Product clinical materials for use by Buyer in certain
clinical trials as contemplated in that agreement.  Seller shall, [***],
initiate, provide and manage all stability, testing, retain and other similar
programs required by applicable Law and performed by Seller as of the Effective
Date.

 
2.2  
Use of Supplied Product.  Buyer agrees that all Supplied Product supplied
hereunder shall be used solely for development, marketing, distribution, sale,
Exploitation and other commercialization in the Buyer Territory pursuant to the
terms and conditions of the Asset Purchase Agreement, License Agreement and
Transition Services Agreement.

 
2.3  
Shortage.

 
(a)  
Shortage of Supplied Product.  In the event that Seller fails to supply, or
expects that it will not be able to supply, to Buyer any amounts of Supplied
Product ordered by Buyer under a Firm Order by the specified delivery date in
such Firm Order, due to a shortage of raw materials, resources or existing
capacity, or for any other reason (including due to a Force Majeure) (a “Supply
Shortage”), then Seller shall notify Buyer in writing of such circumstances as
soon as reasonably practicable, including the underlying reasons for such
shortage, proposed remedial measures and, to the extent it can be reasonably
determined, the date such inability to supply Supplied Product is expected to
end.  As to any such Supply Shortage, or expected Supply Shortage, Seller shall
use good faith, diligent efforts to resolve such problem and deliver the
shortfall of ordered Products as soon as reasonably practicable.  Further, in
such event, the Parties shall negotiate in good faith and seek to agree on a
reasonable delivery schedule (in light of the circumstances) for such Supplied
Product, provided that any such negotiation or agreement shall not relieve
Seller of its supply obligations hereunder.

 
(b)  
Consequences of Shortage of Supplied Product for any reason (including Force
Majeure).

 
(i)  
Supply Deficiency of Supplied Product.  In the event that Seller fails to supply
to Buyer, in accordance with the terms of this Agreement, at least [***] of the
aggregate quantity of Supplied Product ordered in Firm Orders submitted over
[***] (a “Supply Deficiency”), then the Parties shall meet as soon as reasonably
practicable following the first occurrence of any Supply Deficiency in order to
discuss the source and causes of such Supply Deficiency and suggested remedies
therefor.  Seller shall use commercially reasonable efforts to cure the Supply
Deficiency as soon as practicable, by Delivery to Buyer of the amounts of
Product needed to satisfy the shortage resulting from such failure(s) to
supply.  If the Supply Deficiency was caused by a Source of Supply, Seller
shall, subject to the terms and conditions of the applicable Seller Supply
Agreement, use its reasonable best efforts to allow Buyer to participate in all
applicable discussions concerning Product supply to Buyer with the applicable
Source of Supply, subject to Buyer’s execution of customary confidentiality or
similar agreements, and Seller shall in any event use commercially reasonable
efforts to cause such Source of Supply to cure the Supply Deficiency, which
efforts shall include Seller exercising the remedies available to Seller under
the applicable Seller Supply Agreement to cause the Source of Supply to cure
such Supply Deficiency, including the use of the additional Manufacturing
capacity at [***]’s facility in the United States, as contemplated by Section
2.3(c), if applicable.  In the event of a Supply Deficiency, Seller shall
allocate all available raw materials, production capacity and other resources
necessary to cure the Supply Shortage [***].

 
(ii)  
Supply Failure of Supplied Product.  In the event that Seller fails to supply to
Buyer, in accordance with the terms of this Agreement, at least [***] of the
aggregate quantity of Supplied Product specified in Firm Orders over a period of
[***] (a “Supply Failure”) then the Parties shall meet as soon as reasonably
practicable following the first occurrence of any Supply Failure to discuss the
source of the Supply Failure and the suggested remedies therefor.  If a Supply
Failure is not cured by Seller within [***] after the first occurrence of such
Supply Failure, then at Buyer’s written request, Buyer shall have the right to
exercise the manufacturing license rights and rights of reference granted under
Section 2.1.3 of the License Agreement to Manufacture or have Manufactured
Supplied Product (the “Back-up Manufacturing License”), subject to the terms and
conditions of the Seller Supply Agreements, this Agreement and the License
Agreement, for the purpose of curing such Supply Failure and Manufacturing such
amounts of Buyer’s (and its Affiliates’ and Sublicensee’s) Requirements of
Supplied Product as Seller is not able to supply or to demonstrate, to Buyer’s
reasonable satisfaction, that Seller can supply going forward on a consistent
basis; provided that, other than as provided in Section 11, Buyer shall not
exercise the Back-up Manufacturing License with respect to the Manufacturing
activities conducted on behalf of Seller by [***] (“[***]”), unless and until a
Supply Failure caused by [***] remains uncured despite Seller’s reasonable and
good faith efforts to exercise the remedies available to Seller under the Seller
Supply Agreement with [***] to cure such Supply Failure, including the use of
the additional Manufacturing capacity at [***]’s facility in the United States,
as contemplated by Section 2.3(c).  If Buyer exercises the Back-up Manufacturing
License and to the extent that the Supply Failure was caused by Seller or a
Source of Supply and relates to packaging of Supplied Product or the Manufacture
of API used in the Manufacture of Supplied Product, Seller shall diligently and
reasonably cooperate with Buyer, in good faith, to:  (A) disclose to Buyer the
know-how Controlled by Seller  and used in the Manufacture of Supplied Product
and API as of the date of such Supply Failure, which is in the categories set
forth on Schedules 2 and 3 hereto; and (B) have its representatives meet with
representatives of Buyer, in each case, to the extent not previously conducted
pursuant to Packaging Transfer, (the “Technology Transfer”); provided that,
subject to Section 11.3(a), [***]; provided, further, that in no event shall
Seller’s obligations to conduct such Technology Transfer exceed [***] or extend
beyond [***] after the commencement thereof (except that such technology
transfer obligation of Seller shall be extended to the extent such technology
transfer is delayed by reasons within Seller’s or its Affiliate’s control).  For
clarity, Buyer shall not be entitled to exercise the Back-up Manufacturing
License prior to the expiration or termination of this Agreement, except to the
extent provided in this Section 2.3(b)(ii).

 
(iii)  
If Buyer exercises the Back-up Manufacturing License, to Manufacture or have
Manufactured Products or 2.5 mg Dosage Strength, as applicable, then for sales
of such Products or 2.5 mg Dosage Strength, as applicable, that are Manufactured
under the Back-up Manufacturing License, Buyer shall pay Seller a royalty in the
amount of [***] (subject to the following) of the Net Sales of such Products or
2.5 mg Dosage Strength, as applicable; provided, however, that in the event of a
Supply Failure, Buyer shall be entitled to retain [***]. In the event that,
following a Supply Failure, Seller fails to supply at least [***] of the
aggregate quantity of Supplied Product specified in Firm Orders over a period of
[***], then thereafter the above royalty rate for sale of Product Manufactured
by or on behalf of Buyer shall be [***] of Net Sales of the Product or 2.5 mg
Dosage Strength, as applicable.  The provisions of Article 4 shall apply to the
reporting and payment of such royalties on the applicable Products or 2.5 mg
Dosage Strength, as applicable.  Subject to Section 11.3(a), such royalty
obligation shall expire upon [***].

 
(c)  
[***]

 
2.4  
Safety Stock.

 
(a)  
Seller shall maintain an inventory of at least [***]’ supply of pre-printed,
bulk blister strips of Product and 2.5 mg Dosage Strength, based on Buyer’s
then-current Constrained Forecast, on a first-expiry first-out basis; provided
that, during a reasonable period surrounding launch of the 2.5 mg Dosage
Strength, Seller shall only be required to use commercially reasonable efforts
to maintain the foregoing inventory levels of 2.5 mg Dosage Strength.  Seller
shall provide written notice to Buyer where the above inventory of at least
[***]’ supply is decreased in whole or in part to meet a Firm Order.  Upon
request of a Party on reasonable cause shown, the Parties shall discuss
reasonably and in good faith whether such inventory requirement may be reduced
or eliminated.  Any such change shall be made only upon agreement between the
Parties, including agreement on the timing of such reduction or
elimination.  Buyer agrees to purchase from Seller at [***] any remaining
amounts of such inventory held pursuant to this Section 2.4(a) (i) that fails to
meet the expiry dating requirements of Section 3.5 upon invoice from Seller and
(ii) upon termination or expiration of this Agreement.

 
(b)  
Buyer shall maintain an inventory of at least [***]’ supply of Supplied Product,
based on Buyer’s then-current Constrained Forecast, on a first-expiry first-out
basis.  Buyer shall provide written notice to Seller where the above inventory
of at least [***]’ supply is decreased in whole or in part to meet market demand
for Supplied Product.  Upon request of a Party on reasonable cause shown, the
Parties shall discuss reasonably and in good faith whether such inventory
requirement may be reduced or eliminated.  Any such change shall be made only
upon agreement between the Parties, including agreement on the timing of such
reduction or elimination.

 
2.5  
Coordination.  Each Party shall appoint one or more supply and operations
employee(s) of such Party to meet with the appointed employees of the other
Party to review and discuss in good faith forecast and demand of Supplied
Product, supply chain, safety stock maintained pursuant to Section 2.4 and other
topics as may be agreed by the Parties related to supply of Supplied Product and
performance hereunder.  Such meetings shall occur [***] during the Supply Term,
or as otherwise agreed by the Parties, and by telephone, other similar means, or
in-person at locations, as agreed by the Parties.

 
2.6  
Specifications.  Seller shall Manufacture and supply Supplied Product in
accordance with the Specifications, and in accordance with the current approved
Regulatory Approval for the Supplied Product, cGMPs and all applicable Laws of
the United States and the country of Manufacture.  No production batch of
Supplied Product shall be Delivered unless approved and released by Seller’s
quality control department in accordance with the Quality Agreement.

 
2.7  
2.5 mg Dosage Strength.  In a manner and on such timelines to be agreed by the
Parties in good faith, Seller shall undertake validation (including development
of protocols and reporting of results) and qualification activities to the
extent required to Manufacture the 2.5 mg Dosage Strength pursuant to this
Agreement; provided that [***]; and, provided, further, that Seller shall
reimburse Buyer [***], should any data generated in connection with such
validation activities be used to obtain Regulatory Approval of the 2.5 mg Dosage
Strength in Seller Territory and the validated line be used to supply such
product for sale in the Seller Territory.  For clarity, Buyer shall pay to
Seller (x) the Floor Price for validation batches of 2.5 mg Dosage Strength
Manufactured in connection with the activities described in this Section 2.7,
and (y) the Supply Price for 2.5 mg Dosage Strength validation batch product
supply that is sold commercially in the Buyer Territory.  Commercial stability
for said validation batches shall be performed in accordance with the provisions
of Section 2.1.

 
3.    
FORECASTS AND ORDERS.

 
3.1  
Long Term Annual Non-binding Forecast.  Within [***] after the Effective Date
and no later than [***] of each Calendar Year thereafter, Buyer shall advise
Seller in writing of its estimated annual non-binding requirements of Supplied
Product by SKU for [***].  Buyer shall use commercially reasonable efforts to
make its estimated long-range forecast a reasonable basis for Seller’s
production planning and capacity investment.  If at any time Buyer’s long-range
forecast reasonably suggests any problems in relation to production capacity,
the Parties shall discuss how to address the potential shortage.

 
3.2  
Rolling Forecasts.

 
(a)  
Within [***] after the Effective Date and thereafter, prior to the [***] of each
month, Buyer shall submit to Seller, a [***] rolling forecast by SKU of Buyer’s
expected orders of each Supplied Product SKU, during each month of such period,
the first [***] of which will be binding commitments to submit Firm Orders, as
further described in this Section 3.2 (but subject to the batch size order
restrictions set forth in Section 3.3(a)), and the rest of which shall represent
a non-binding estimate, but, for clarity, subject to the restrictions described
in Section 3.2(b), for the following [***] period (each such forecast, a
“Constrained Forecast”).

 
(b)  
For the first through [***] in any particular Constrained Forecast, the Firm
Orders for Product (including 2.5 mg Dosage Strength, if applicable) that are
ultimately placed by Buyer for each such month shall not vary (up or down) from
the amount of Product forecasted to be ordered in such month in such Constrained
Forecast, by more than the following percentages:  (i) for the first through
[***] of the applicable Constrained Forecast: +/- [***]%; (ii) for the [***]
through [***] of the applicable Constrained Forecast: +/- [***]%; and (iii) for
the [***] through [***] of the applicable Constrained Forecast: +/- [***]%.  The
foregoing percentage deviation allowances, for each of the applicable months in
a particular Constrained Forecast, set out the ultimate limit for changes in
subsequent Constrained Forecasts, with respect to the Firm Orders that
ultimately are placed by Buyer in each of such months.  For example, if the
forecast in a particular Constrained Forecast for the amount of Product to be
ordered in the [***] of such Constrained Forecast is [***] tablets, then the
ultimate Firm Order that is placed by Buyer during such month cannot be more
than [***] tablets or less than [***] tablets.  Similarly, if the forecast in a
particular Constrained Forecast for the amount of Product to be ordered in the
[***] of such Constrained Forecast is [***] tablets, then the ultimate Firm
Order that is placed by Buyer during such month cannot be more than [***]
tablets or less than [***] tablets.  For the 2.5 mg Dosage Strength, Seller will
manufacture [***] validation batches as described above.  For any future orders
of the 2.5 mg Dosage Strength, purchase orders will be placed with at least
[***] lead time for initial orders.  Parties shall negotiate in good faith and
agree on a reasonable forecasting process for 2.5 mg Dosage Strength Product a
reasonable time prior to approval of such Product.

 
3.3  
Firm Orders.

 
(a)  
As provided in Section 3.2(a) above, the first [***] of each Constrained
Forecast submitted by Buyer shall constitute binding commitments by Buyer to
submit firm orders (each, a “Firm Order”) to purchase the amount of Product or
2.5 mg Dosage Strength, as applicable, forecasted to be ordered in each such
month (subject to the following).  Buyer, on a monthly basis, shall deliver
orders to Seller for Supplied Product in the amounts consistent with the
applicable Firm Order in the form of a written purchase order, stating (i) the
quantity of Supplied Product ordered; and (ii) the requested delivery date
thereof; provided, however, that, in no event shall the requested delivery date
be less than [***] from the date of Buyer’s order thereof.  Each Firm Order
submitted by Buyer shall be binding on Seller.  All quantities of each Supplied
Product ordered by Buyer shall be [***].  In the event of any inconsistency
between the terms and conditions of any purchase order delivered under this
Agreement and the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall prevail.

 
(b)  
Notwithstanding the order size limitations of Sections 3.2(b) and 3.3(a) above,
Buyer may, in any particular month, submit orders for amounts of Supplied
Product in excess of the Firm Order amount for such month (as provided in the
applicable constraints set forth in Section 3.2(b) or 3.3(a)). Seller shall use
all commercially reasonable efforts to supply such excess quantity of Supplied
Product ordered.  If unable to supply the entire amount of such excess order,
Seller shall supply such lesser quantity of Supplied Product as it is able to
using such efforts, but Seller shall have no liability hereunder to Buyer to the
extent Seller is unable to supply such excess orders notwithstanding its using
such efforts.

 
(c)  
On the Effective Date, Buyer is delivering an order to Seller for the Closing
Inventory in the form of a written purchase order.  Notwithstanding anything in
Section 4.4(a) to the contrary, the Closing Inventory shall be delivered to
Buyer (or its designee) pursuant to the Transition Services Agreement.

 
3.4  
Terms of Sale.  All Firm Orders for Supplied Product placed by Buyer in
accordance with Sections 3.1, 3.2 and 3.3 above shall be accepted by Seller
within [***].  In addition, any orders for excess amounts of Product or 2.5 mg
Dosage Strength, as applicable, submitted under Section 3.3(b) shall, subject to
Section 3.3(b), be binding on Seller to the extent Seller accepts such orders.

 
3.5  
Expiry Dating.  Subject to Section 4.4(d), no Supplied Product shall be
Delivered to Buyer that has less than [***]’ expiry dating remaining on the date
Delivered, unless the Parties agree otherwise.

 
4.    
PRICE; PAYMENT AND TERMS OF SALE.

 
4.1  
Supply Price.  Seller shall sell to Buyer, and Buyer shall purchase from Seller,
the Supplied Product, at the Supply Price, payable in two installments, as set
forth in this Section 4.1.

 
(a)  
Initial Payments.  Upon Delivery of each shipment of Supplied Product (other
than the Closing Inventory), Seller shall invoice Buyer for payment in an amount
equal to the number of tablets of Supplied Product included in such shipment
multiplied by the Floor Price.  Payment of each such invoice shall be due and
payable by Buyer within [***] after the receipt thereof by Buyer.  Buyer shall
pay the aggregate Floor Price for the Closing Inventory at the Closing.

 
(b)  
Quarterly Payments based on Net Sales.  Within [***] after the end of each
Calendar Quarter, Buyer shall pay to Seller, with respect to each tablet of
Supplied Product (which shall include Closing Inventory) sold by Buyer during
such Calendar Quarter, the Supply Price applicable to the sale of such tablet,
less the amount paid by Buyer pursuant to Section 4.1(a) with respect to such
tablet.

 
(c)  
Increased Manufacturing Costs.  In the event that Seller’s actual and verifiable
cost to Manufacture Supplied Product increases by amounts not accounted for in
the adjustments to the Floor Price, such that such manufacturing cost is more
than [***] greater than the then-current Floor Price, for any reason that (i)
applies to all purchasers of Supplied Product from Seller or its Affiliates,
(ii) relates to any Change or volume decrease under this Agreement or (iii)
relates solely to the Buyer Territory (each, a “Manufacturing Price Increase”),
the Floor Price shall be increased by [***].  Such increase to the Floor Price
shall become effective for the first order of Supplied Product filled by Seller
following the occurrence of the Manufacturing Price Increase, and Seller shall
give Buyer written notice of any such increase.  If following any increase to
the Floor Price pursuant to this Section 4.1(c), Seller’s actual cost to
Manufacture Supplied Product is reduced by at least [***] of the amount of the
Cost Price Increase, the Floor Price shall be adjusted downward to reflect such
cost reductions.  Such decrease in the Floor Price shall become effective for
the first order of Supplied Product filled by Seller following the occurrence of
the Manufacturing Price Reduction, and Seller shall give Buyer written notice of
any such decrease.  All calculations of Seller’s cost to Manufacture Supplied
Product pursuant to this Section 4.1(c) shall be made using currency exchange
rate calculations based on the spot rate published by OANDA Corporation at
www.oanda.com, on the date of the applicable adjustment.

 
(d)  
Samples.  Notwithstanding Section 4.1(b), the price payable hereunder for any
Supplied Product that constitutes a sample shall be [***].

 
4.2  
Reports.

 
(a)  
Monthly Statements.  Subject to Section 4.2(b), within [***] after the end of
each Calendar Month, Buyer shall deliver a report to Seller specifying, on an
SKU-by-SKU basis, an estimate (based on the third party sources available to
Buyer) of the tablets of Supplied Product sold in such Calendar Month and of the
gross amounts billed Third Parties for such Supplied Product in such Calendar
Month.

 
(b)  
Quarterly Reports.  Within [***] after the end of each Calendar Quarter, Buyer
shall deliver a report to Seller specifying, on an SKU-by-SKU basis, the tablets
of Supplied Product sold, gross amounts billed Third Parties for such Supplied
Product, deductions taken to arrive at Net Sales attributable to such Supplied
Product and the Net Sales attributable to such Supplied Product, in each case,
on a cumulative basis for such Calendar Quarter.

 
4.3  
Payments.

 
(a)  
Payment Method.  All payments to be made by Buyer under this Agreement shall be
paid in U.S. Dollars, by wire transfer, pursuant to the instructions of Seller,
as such instructions may be designated from time to time by Seller at least 10
Business Days prior to the date payment is due.  [***]

 
(b)  
Late Payments.  In the event that any payment is not paid by the date due in
accordance with the provisions of this Article 4, the overdue amount shall bear
interest, at a rate equal to [***], as of the date such payment is due, or the
maximum rate permitted under applicable Law, whichever is less, from the date
due until payment is made.  Seller shall, in its sole discretion, and without
prejudice to any other of its accrued rights, be entitled to suspend the
provision of Supplied Product if any material payment default is not cured
within [***] after Buyer’s receipt of written notice from Seller of such
default, such suspension to terminate (and Seller’s Delivery of ordered Supplied
Product to recommence) automatically upon cure of such payment default.

 
(c)  
Withholding Taxes. If applicable Laws require withholding of income or other
similar Taxes imposed upon any payments made by Buyer to Seller under this
Article 4, Buyer shall make such withholding payments as may be required and
shall subtract such withholding payments from such payments.  Buyer shall submit
appropriate proof of payment of the withholding Taxes to Seller within a
reasonable period of time. Buyer shall promptly provide Seller with the official
receipts.  Buyer shall render Seller reasonable assistance in order to allow
Seller to obtain the benefit of any present or future treaty against double
taxation which may apply to such payments.

 


(d)  
Value Added Taxes and Similar Taxes.  All amounts due under this Article 4 are
exclusive of sales, use, goods and services, value added, excise, and other
Taxes, duties or charges of a similar nature imposed by any Governmental
Authority, or other taxing authority. If any sales, use, goods and services,
value added, excise, and other Taxes, duties or charges of a similar nature will
be chargeable with respect to payments or transactions hereunder, Buyer shall
pay, or upon receipt of invoice from Seller shall reimburse, these amounts at
the rate in force at the due time for payment or such other time as is
stipulated under the relevant legislation.  Each of Seller and Buyer shall use
commercially reasonable efforts to minimize obligations relating to Taxes of the
nature described in this Section 4.3(d) as a result of the transactions
contemplated by this Agreement.

 
(e)  
Records.  Buyer and its Affiliates shall prepare and maintain complete and
accurate books and records of account, in accordance with GAAP, of all
applicable transactions and other business activities under this Agreement,
sufficient to confirm the accuracy of all reports furnished by Buyer under this
Agreement, Section 5.16 of the Asset Purchase Agreement, and all payments by
Buyer to Seller under this Agreement.  Such records shall be maintained by Buyer
and its Affiliates for a period of [***] after the Calendar Quarter to which
such records pertain.

 
(f)  
Audit.  Upon Seller’s request, Buyer shall, and shall cause each of its
Affiliates, licensees and Sublicensees to permit an independent accounting firm
of national standing appointed by Seller and reasonably acceptable to Buyer (or
the applicable other party), to inspect and audit the applicable books and
records of account of Buyer and its Affiliates, licensees and Sublicensees that
relate directly to any reports provided pursuant to Section 5.16 of the Asset
Purchase Agreement, Section 4.2 and records maintained pursuant to Section
4.3(e), in order to confirm the accuracy and completeness of the such reports
and all payments hereunder; provided, that such accounting firm enters into a
typical confidentiality agreement with the party audited.  Seller shall be
entitled hereunder to (x) cause the inspection and audit of such books and
records relating to a particular time period only one time, and (y) exercise its
inspection and audit rights under this Section 4.3(f) once per Calendar Year;
provided, however, that if any audit conducted pursuant to this Section 4.3(f)
reveals that any previously delivered report was materially inaccurate or that
any prior inspection or audit resulted in a material adjustment to amounts due
hereunder for any Calendar Quarter, then Seller shall be entitled, for a period
of [***] following its receipt of notice of such material deviation, to initiate
one other audit pursuant to this Section 4.3(f) for the applicable time period
in order to determine whether the applicable material deviation has been
cured.  Seller shall bear all out of pocket costs and expenses incurred in
connection with any inspection or audit performed pursuant to this Section
4.3(f); provided, however, that if any such inspection or audit correctly
identifies any underpayments by Buyer hereunder in excess of the greater of
[***] of the amounts actually payable for the period audited and [***], then, in
addition to paying the full amount of such underpayment, plus accrued interest
at a rate set forth in Section 4.3(b), Buyer shall reimburse Seller for all
reasonable out-of-pocket costs and expenses incurred by Seller in connection
with such inspection or audit.  All information disclosed pursuant to this
Section 4.3(f) shall be subject to the confidentiality and non-use provisions
set forth in Article 10.

 
4.4  
Delivery.

 
(a)  
Except as otherwise agreed upon by the Parties, Seller shall deliver the
quantities of Supplied Product (excluding, for clarity, the Closing Inventory)
set forth in each Firm Order EXW (INCOTERMS 2010), by the delivery date
specified in such Firm Order, for pick up at Seller's facility in Swords,
Ireland (“Delivery”).  For clarity, Closing Inventory shall be deemed Delivered
hereunder at the Closing.

 
(b)  
Buyer shall be responsible for final release of each lot of Supplied Product
supplied hereunder for sale within the Buyer Territory in accordance with
Buyer’s standard practices.  Seller shall provide Buyer with certificates of
analysis for each batch of Supplied Product released for Delivery hereunder,
which certificates shall document that each batch received by Buyer conforms to
the current Regulatory Approvals for the Supplied Product, the Specifications,
cGMPs and all applicable U.S. Laws and include the date of Supplied Product
Manufacture, Seller batch number, expiry date for Supplied Product, quantitative
results of release testing performed and the signature of an authorized person
within the Seller quality organization.  In the event of any major or critical
deviations associated with the Supplied Product, Seller will provide Buyer a
detailed description of the nature and scope of such deviations, subject to
Buyer’s execution of a confidentiality or similar agreement in customary form
covering such disclosure.  A copy of each certificate shall be included with
each batch of Supplied Product Delivered to Buyer, and one copy shall be
transmitted (via e-mail, or as otherwise agreed by the Parties) at the same time
to the Buyer representative specified in the applicable Firm Order.  Seller
shall provide such information as reasonably requested by Buyer and required by
applicable Law, including cGMP, to enable Buyer to qualify Seller as a
manufacturer of the Supplied Product in accordance with Buyer’s standard
practices.

 
(c)  
Seller shall effect Delivery of the amounts of Supplied Products ordered in each
of Buyer’s Firm Orders submitted by Buyer in compliance with Article 2, on or
before the specified delivery dates.  However, Seller shall only be required to
exert reasonable commercial efforts to fill Buyer’s purchase orders to the
extent in excess of the Firm Orders, and Seller shall not be in breach if it is
unable to supply in any particular Calendar Quarter any quantities of the
Supplied Product ordered by Buyer in a particular month that are in excess of
[***] of the quantity of Supplied Product that was ordered by Buyer in the Firm
Order for such month.

 
(d)  
If Buyer fails to take Delivery of any Supplied Product on the applicable
scheduled delivery date, Seller shall store such Product as Buyer’s agent and
Buyer bear Seller’s reasonable administration and storage costs incurred in
connection therewith. With respect to any such stored Supplied Product, Buyer
agrees that:  (i) Buyer has made a fixed commitment to purchase such Supplied
Product; (ii) title and risk of loss for such Supplied Product will have passed
to Buyer; (iii) such Supplied Product shall be on a bill and hold basis for
legitimate business purposes; (iv) if no delivery date is determined at the time
of billing, Seller shall have the right to ship such Supplied Product to Buyer
within [***] after billing, at Buyer’s sole cost and expense; and (v) Buyer
shall be responsible for any decrease in market value of such Supplied Product
relating to factors and circumstances outside of Seller’s reasonable control,
including any resulting loss in expiry dating.

 
4.5  
Title and Risk of Loss.  Except as provided in Section 4.4(d), title to and risk
of loss of any Supplied Product sold hereunder shall pass to Buyer, and Seller’s
liability as to delivery thereof shall cease, upon Delivery of such Supplied
Product, whereupon Buyer shall assume all risk of loss or damage.  Except as
provided in Section 6.2, under no circumstance shall Buyer have the right to
return Supplied Product for which Delivery has been effected.

 
4.6  
Terms of Sale.  The terms and conditions of this Agreement shall be controlling
over any inconsistent terms or conditions included in any purchase order or any
other sales acknowledgment or document.  No provision of Buyer’s purchase order
forms that may impose conditions different from those herein referenced upon
Seller or any Source of Supply, or upon Buyer shall be of any force or effect
unless expressly agreed to in writing by Seller.

 
5.    
PACKAGING TRANSFER.

 
5.1  
Packaging Transfer.  To the extent not previously provided pursuant to any
Technology Transfer, in accordance with a timeline to be agreed by the Parties
in good faith, but commencing no later than [***], Seller shall (a) disclose to
Buyer any packaging know-how (including documentation constituting
specifications as to materials to be used) in the categories set forth on
Schedule 3 hereto and owned or controlled by Seller as of the Effective Date,
(b) have its representatives meet with representatives of Buyer and (c) provide
such other assistance to Buyer as may be reasonably requested; provided,
however, that in no event shall Seller’s obligations in this Section 5.1 to
conduct such packaging technology transfer without additional charge exceed
[***] or extend beyond [***] after the commencement thereof (except that such
technology transfer obligation of Seller shall be extended to the extent such
technology transfer is delayed by reasons within Seller’s or its Affiliate’s
control).  If additional Seller assistance is needed to complete the Packaging
Transfer, then Seller shall provide reasonable amounts of additional assistance,
as requested by Buyer, provided that Buyer shall pay Seller a reasonable
per-person hourly rate for such additional packaging technology transfer
services, which shall be payable pursuant to Section 5.2.  Each of Seller and
Buyer shall use good faith, diligent efforts to effect completion of the
Packaging Transfer as soon as practicable after commencement of the above
technology transfer.

 
5.2  
Reimbursement for Packaging Transfer.  Buyer shall reimburse Seller for (a) all
reasonable and verifiable out-of-pocket costs and expenses and (b) the amounts
due, if any, pursuant to the payment commitment set forth in Section 5.1 for
additional Seller assistance, in each case ((a) and (b)), incurred by Seller in
performing the packaging know-how transfer services and activities specified in
Section 5.1, within [***] after receipt of an invoice therefor and reasonable
documentation evidencing such costs and expenses from Seller.  Notwithstanding
the foregoing, Seller shall continue, at its sole cost and expense, such
on-going stability studies as may be required by applicable Law.

 
5.3  
Buyer Responsibility Following Packaging Transfer.  Buyer shall be responsible
for all subsequent packaging and labeling of Supplied Product from and after the
Packaging Transfer Date.

 
6.    
WARRANTY AND LIMITATIONS.

 
6.1  
Warranties.

 
(a)  
Seller hereby warrants to Buyer that all Supplied Product, at the time of
Delivery:  (i) meets the Specifications, (ii) assuming the accuracy of Buyer’s
warranty set forth in Section 6.1(d), was Manufactured (A) in accordance with
all applicable Laws in effect on the day of Delivery as well as all Laws
applicable for the Buyer Territory in the country of Manufacture,  (B) in
accordance with cGMPs and the current Regulatory Approval for the Supplied
Product and (C) is not adulterated or misbranded; provided that for Supplied
Product that is Delivered after the Packaging Transfer Date Seller makes no
representation or warranty hereunder with respect to any packaging or labeling
of Supplied Product after Delivery of such Supplied Product ordered.

 
(b)  
Seller hereby warrants to Buyer that, as of immediately prior to Delivery to
Buyer, Seller has good and marketable title to the Supplied Product sold, free
of any and all Encumbrances.  Seller hereby warrants to Buyer that, as of the
Execution Date, no Taxes are due to the country where Product is currently
formulated or packaged on account of manufacture and supply of Product purchased
or supplied for distribution in the Buyer Territory.

 
(c)  
Each Party hereby agrees that it shall not at any time, from and after the
Effective Date, retain or use in any capacity in connection with the
Manufacture, in the case of Seller and Buyer, or Exploitation, in the case of
Buyer, of the Supplied Product any Person who has been debarred pursuant to
Section 306 of the Act or who is the subject of a conviction described in such
section.  From and after the Effective Date, each Party will inform the other
Party in writing promptly if such Party, any of its Affiliates or any other
Person connected with the Exploitation of the Supplied Product in the Buyer
Territory is debarred or is the subject of a conviction described in such
Section 306, or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to such Party’s knowledge, is
threatened, relating to the debarment or conviction of such Party or any such
Person.

 
(d)  
Buyer hereby warrants to Seller that, following the Effective Date, the
Specifications for the Supplied Product do and will comply with the Regulatory
Approval for the Supplied Product and all applicable Laws.

 
(e)  
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY WARRANTY IN RESPECT OF ANY PRODUCT OR SERVICES PROVIDED HEREUNDER AND ALL
OTHER WARRANTIES OF ANY KIND ARE EXPRESSLY DISCLAIMED, WHETHER EXPRESS OR
IMPLIED, BY STATUTE, CUSTOM OF THE TRADE OR OTHERWISE INCLUDING, ANY WARRANTY
RELATING TO THE DESCRIPTION OR QUALITY OF PRODUCT, ITS MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR USE UNDER ANY CONDITIONS, AS TO THE NON-INFRINGEMENT
OF ANY INTELLECTUAL PROPERTY RIGHTS OF ANY PERSON OR AS TO ANY OTHER MATTER AND
ANY SUCH WARRANTY IS HEREBY EXCLUDED.

 
6.2  
Inspection; Defects and Claims.

 
(a)  
Buyer shall perform visual inspection of each Delivery of Supplied Product prior
to use or distribution in the Buyer Territory in accordance with its standard
procedures (the “Visual Inspection”).  Any claim relating to Supplied Product
that fails to conform to the warranty set forth in Section 6.1(a) or (b) or to
loss of or damage to Supplied Product (any such defective Supplied Product,
“Defective Product”), shall be made in writing to Seller, as soon as reasonably
practical, but no later than [***] after Delivery of the applicable shipment (or
within [***] after discovery of a defect or nonconformity that could not
reasonably have been detected by performing the Visual Inspection).  If Buyer
does not notify Seller of any particular Defective Product within the foregoing
time periods after discovery of the applicable non-conformity or defect, such
failure shall be deemed a waiver of the remedies available to Buyer under this
Section 6.2 solely with to the applicable Defective Product.

 
(b)  
Upon Seller’s request, Buyer shall forward for inspection a representative
sampling of the Supplied Product or any part thereof that are the subject of
Buyer’s claim that such Supplied Product is Defective Product.  If Seller
disagrees with Buyer’s claim, representatives of the Parties shall attempt to
resolve such dispute in good faith.  If the Parties are unable to resolve their
differences within [***] after Buyer’s notice to Seller under Section 6.2(a)
(or, if Seller elects to inspect a representative sampling of the Supplied
Product or any part thereof that are the subject of Buyer’s claim, within [***]
after Seller notifies Buyer of the results of such inspection), then either
Party may refer the matter to an independent specialized and qualified
laboratory reasonably agreeable to each of the Parties (acting in good faith)
for final analysis, which shall be a final resolution of such issue, binding on
both Parties hereto and not subject to Section 12.2(a) or Section 12.3 of this
Agreement.  The fees and expenses of such laboratory testing shall be borne by
[***].

 
(c)  
If Seller agrees with Buyer’s claim, or if such Supplied Product is determined
in accordance with Section 6.2(b) to be Defective Product, then Seller shall, at
Buyer’s election, either replace the Defective Product as soon as reasonably
practicable, without any cost to Buyer, or credit (or refund) Buyer for the
total amount paid by Buyer with respect to the Defective Product (at Buyer’s
election).  If such Supplied Product is determined in accordance with Section
6.2(b) not to be Defective Product, then Buyer shall pay within [***] after such
determination the Supply Price with respect thereto, as provided under Section
4.1, together with any interest applicable thereto in accordance with
Section 4.3.  Any Supplied Product that is determined to be Defective Product
that is in Buyer’s control shall, at Seller’s option, either be returned to
Seller at Seller’s expense, or shall be destroyed by Buyer at Seller’s expense
pursuant to Seller’s written instructions and with Seller’s written
approval.  Buyer, at Seller’s request, shall provide evidence of such
destruction.

 
(d)  
EXCEPT WITH RESPECT TO (I) THOSE RIGHTS AND REMEDIES SET FORTH IN SECTIONS 2.3,
9.1 AND 9.2, (II) SELLER’S OBLIGATION TO INDEMNIFY BUYER FOR THIRD PARTY CLAIMS
PURSUANT TO SECTION 7.2, AND (III) BUYER’S ABILITY TO TERMINATE THIS AGREEMENT
PURSUANT TO SECTION 11.2, BUYER ACKNOWLEDGES THAT REPLACEMENT OF SUPPLIED
PRODUCT OR CREDIT OF THE FLOOR PRICE SHALL BE BUYER’S SOLE AND EXCLUSIVE REMEDY
FOR BREACH OF WARRANTY CLAIMS UNDER SECTION 6.1(a) HEREOF BY SELLER OR ITS
SOURCES OF SUPPLY HEREUNDER.

 
7.    
INDEMNIFICATION, LIMITATION OF LIABILITY AND INSURANCE.

 
7.1  
Indemnification by Buyer.  Subject to this Article 7, Buyer shall indemnify,
defend and hold harmless Seller, its Affiliates and their respective directors,
officers, employees, licensors and agents (the “Seller Indemnitees”) from and
against any and all Losses incurred by them in connection with any and all
Litigation by Third Parties (collectively, “Third Party Claims”) against any
such Seller Indemnitee arising from or occurring as a result of:  (a) any breach
of this Agreement by Buyer, including any breach by Buyer of its representations
or warranties hereunder or a failure by Buyer to comply with or perform any
covenants hereunder, (b) the fraud, gross negligence or willful misconduct by
Buyer in the performance of Buyer’s obligations under this Agreement and (c) the
storage, marketing, promotion, sale, distribution, use or other Exploitation,
or, during any period in which Buyer Manufactures (or has Manufactured by an
Affiliate of Buyer or a Third Party) the Supplied Product pursuant to Section
2.3(b)(ii), the Manufacture, of any Supplied Product by or on behalf of Buyer,
in each case ((a) through (c)), except to the extent of those Third Party Claims
arising from or occurring as a result of matters covered by subsections (a) or
(b) of Section 7.2, subsections (a) or (b) in Section 10.2 of the License
Agreement or indemnification obligations of Seller or its Affiliates under the
Clinical Supply Agreement, as to which Third Party Claims each Party shall
indemnify the other to the extent of its liability for such Third Party Claims.

 
7.2  
Indemnification by Seller.  Subject to this Article 7, Seller shall indemnify,
defend and hold harmless Buyer, its Affiliates and their respective directors,
officers, employees and agents (the “Buyer Indemnitees”) from and against any
and all Losses incurred by them in connection with any and all Third Party
Claims against any such Buyer Indemnitee arising from or occurring as a result
of:  (a) any breach of this Agreement by Seller, including any breach by Seller
of its representations or warranties hereunder or a failure by Seller to comply
with or perform any covenants hereunder and (b) the fraud, gross negligence or
willful misconduct by Seller in the performance of Seller’s obligations under
this Agreement,  in each case ((a) and (b)), except to the extent of those Third
Party Claims arising from or occurring as a result of matters covered by
subsections (a), (b) or (c) of Section 7.1, subsections (a), (b), (c) or (d) of
Section 10.1 of the License Agreement or indemnification obligations of Buyer or
its Affiliates under the Clinical Supply Agreement, as to which Third Party
Claims each Party shall indemnify the other to the extent of its liability for
such Third Party Claims.

 
7.3  
Procedures for Indemnification.  All indemnification claims under Section 7.1 or
Section 7.2 shall be made solely by a Party to this Agreement and shall be
governed by Section 7.2 of the Asset Purchase Agreement.  Notwithstanding
anything herein to the contrary, the Parties’ respective indemnification
obligations under this Article 7 shall not apply to any Losses for which such
Party is entitled to indemnification under the Asset Purchase Agreement
(excluding for this purpose, application of the limitations in Section 7.3 of
the Asset Purchase Agreement).

 
7.4  
Limitation of Liability.

 
(a)  
General Limitation of Liability.  EXCEPT (i) IN CIRCUMSTANCES OF FRAUD, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT BY A PARTY OR ITS AFFILIATES, AND (ii) FOR EACH
PARTY’S OBLIGATIONS (1) WITH RESPECT TO THE OTHER PARTY’S CONFIDENTIAL
INFORMATION, AS PROVIDED IN ARTICLE 10 HEREOF, OR (2) TO PROVIDE INDEMNIFICATION
UNDER SECTION 7.1 OR 7.2, AS APPLICABLE, WITH RESPECT TO THIRD PARTY CLAIMS,
UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY UNDER OR
WITH RESPECT TO THIS AGREEMENT FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL,
MULTIPLE, PUNITIVE OR INCIDENTAL DAMAGES OF ANY KIND, INCLUDING LOST PROFITS,
REVENUE OR INCOME, TORT, BREACH OR REPUDIATION OF ANY TERM OR CONDITION OF THIS
AGREEMENT, LOST SALES DIMINUTION IN VALUE, LOSS OF BUSINESS OPPORTUNITY OR LOSS
OF GOOD WILL, EVEN IF THAT PARTY HAS BEEN PLACED ON NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES.

 
(b)  
EXCEPT IN CIRCUMSTANCES OF FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY
SELLER OR ITS AFFILIATES, AND EXCLUDING SELLER’S OBLIGATIONS UNDER ARTICLE 9,
SELLER SHALL NOT BE LIABLE TO BUYER FOR ANY CLAIM FOR LOSSES (WHETHER GROUNDED
IN CONTRACT, TORT OR OTHERWISE) UNDER THIS AGREEMENT (OR THE ASSET PURCHASE
AGREEMENT OR ANY OTHER ANCILLARY AGREEMENT TO THE EXTENT SUCH LIABILITY ARISES
AS A RESULT OF SELLER’S ACTIVITIES UNDER THIS AGREEMENT) UNTIL THE AGGREGATE
AMOUNT OF SUCH LOSSES EXCEEDS [***] (the “DEDUCTIBLE”), AFTER WHICH SELLER SHALL
BE LIABLE FOR LOSSES IN EXCESS OF THE DEDUCTIBLE UP TO A MAXIMUM AGGREGATE
AMOUNT (INCLUDING ANY ROYALTY AMOUNTS RETAINED BY BUYER PURSUANT TO SECTION
2.3(b)(iii)) OF [***]; PROVIDED, THAT (i) THE DEDUCTIBLE SHALL NOT APPLY AND
(ii) SUCH MAXIMUM AGGREGATE AMOUNT (INCLUDING ANY ROYALTY AMOUNTS RETAINED BY
BUYER PURSUANT TO SECTION 2.3(b)(iii)) SHALL BE [***] WITH RESPECT TO ANY CLAIM
FOR LOSSES ARISING OUT OF A SUPPLY FAILURE OCCURRING BEFORE THE [***].

 
7.5  
Insurance.  Seller shall, at its sole cost and expense, obtain and maintain in
full force and effect during the Supply Term, commercial general liability
insurance, which shall provide product liability coverage that provides for
minimum loss coverage at least equal to the insurance coverage maintained by
Seller with respect to Seller’s proprietary pharmaceutical products.  Seller may
satisfy its obligations hereunder through self-insurance to the same extent.

 
8.    
AUDIT AND REGULATORY ACTIONS; QUALITY.

 
8.1  
Governmental Authority Visits and Inspections.  Upon either Party learning that
one or more representatives of a Governmental Authority of competent
jurisdiction shall visit or inspect its facilities or, subject to the applicable
Seller Supply Agreements, the facilities of a Source of Supply, to conduct an
audit or for any other reason related to the Supplied Product, such Party shall
(to the extent feasible and permitted by applicable Law) notify the other Party
at least [***] in advance to allow such other Party an opportunity to be present
during such visit in an observer capacity, to the extent practicable, at such
other Party’s expense and subject to the inspected Party’s right to maintain
confidentiality of the information related to its facilities.  When a Party does
not have advance notice of such a visit or inspection or when the other Party is
otherwise unable to attend, the audited Party shall promptly (to the extent
permitted by applicable Law) provide the other Party with an accurate written
report of the visit in English.

 
8.2  
Manufacturing Audit.  Seller shall permit not more frequently than [***], one or
more qualified technical specialists from Buyer (or its sublicensee), upon
reasonable prior notice and during normal business hours, to conduct audits
(including quality, safety and environmental) of the portion of any its
facilities or other facilities (to the extent Seller has audit or observation
rights over other facilities) used to Manufacture, store, handle or distribute
Supplied Product; provided, however, that Seller may refuse access to portions
of such facilities where products other than the Supplied Product are
Manufactured, stored, handled or distributed and; provided, further, that Seller
shall allow and support such additional audits as reasonably requested by Buyer
to address specific quality problems relating to the Supplied Product or in
response to any applicable Governmental Authority requirements.  Subject to
compliance with the terms and conditions of the Seller Supply Agreements, one or
more qualified technical specialists of Buyer shall be permitted to accompany
Seller on Seller’s audits or observation visits of its Sources of Supply to the
extent any such audit or observation relates to the Supplied Product; provided
that, if Seller has the right to conduct such an audit but decides not to
conduct such audit, Seller shall notify Buyer of its decision not to exercise
such right and Buyer may then request Seller to exercise such right accompanied
by one or more qualified technical specialists of Buyer, and Seller shall
reasonably cooperate with such request including with respect to scheduling,
scope and duration of the audit.  Observations and conclusions of any such
audits will be issued to Seller and Seller shall provide a written response
within [***] of receipt of such observations and conclusions.  The Parties shall
discuss such response and agree on corrective action to be implemented.  Seller
shall ensure that agreed corrective action shall be implemented by the audited
party, at the audited party’s expense.

 
8.3  
Quality Agreement.  In connection herewith and on the Effective Date, the
Parties are entering into the Quality Agreement.   Each Party shall perform all
of its obligations under the Quality Agreement in accordance with the terms
thereof.

 
8.4  
Changes.

 
(a)  
Upon [***]’ advance written notice (except where such changes are required by
applicable Law, in which case such notice shall be given within [***] of Seller
becoming aware of such requirement), Seller shall have the right to request to
Buyer that it consent to changes to the Specifications or the Manufacturing
process for the Supplied Product (each, a “Change”) as Seller may deem
appropriate in consultation with Buyer, and Buyer shall not unreasonably
withhold, condition or delay its granting such consent; and provided that any
such modification or improvement must be in accordance with the Regulatory
Approval for the Supplied Product and applicable Law; provided, further, that in
all such cases no Changes shall be made unless and until all Regulatory
Approvals for the Supplied Product have been received that are necessary for
such Change.  In the event that Buyer disagrees with any such Changes requested
by Seller, the Parties shall meet in good faith to attempt to come to a mutually
acceptable resolution; provided, however, that if the Parties are unable to come
to a mutually acceptable resolution then Seller shall be entitled to make such
Change if such Change does not adversely impact Buyer’s ability to Exploit the
Supplied Product and would be in compliance with applicable Laws or other
requirements of the FDA.  [***]  For clarity, Seller shall not need to obtain
Buyer’s prior consent for minor Changes to the Manufacturing process for the
Supplied Product; provided that in each case no such Change (or combination of
Changes) negatively impacts Buyer, the Exploitation of Product or any Regulatory
Approvals of Product, and consistent with the terms of the Quality Agreement.

 
(b)  
Subject to the provisions of this Section 8.4, Buyer may make Changes to the
Specifications or the Manufacturing process for the Supplied Product (i) that
are required by applicable Law or (ii) otherwise upon Seller’s written agreement
(including with respect to pricing terms, to the extent such changes cause
actual changes in cost of goods) with respect thereto, such agreement not to be
unreasonably withheld, delayed or conditioned (collectively, “Manufacturing
Changes”), and Seller shall use its commercially reasonable efforts to implement
such Manufacturing Changes as soon as reasonably practicable after notification
thereof by Buyer.  In the event that any Manufacturing Change increases or is
reasonably likely to increase the actual costs incurred by Seller in connection
with the Manufacture of any Supplied Product, such costs shall [***].  [***]  If
a Change is made to the Specifications, then prior to the implementation of such
Change Buyer shall (x) submit all supplemental applications or reports to
Governmental Authorities with respect to such Supplied Product, if required, to
reflect such Change, and (y) obtain all approvals required by Governmental
Authorities (including required Regulatory Approvals) with respect to such
Change.

 
8.5  
Subcontracting.  Seller may subcontract any of its Manufacturing obligations
hereunder to any Source of Supply; provided that, notwithstanding such
subcontracting, Seller remains and shall remain fully responsible for the supply
and Delivery of Product ordered by Buyer hereunder and for all related
obligations, including the product warranty set forth in Section 6.1(a).  During
the Supply Term, without the consent of Buyer (which consent shall not be
unreasonably conditioned, withheld or delayed), Seller shall not (and shall
cause its Affiliates not to):  (a) assign to a Third Party (other than to a
wholly-owned subsidiary of Seller); (b) amend in a manner that would adversely
impact Buyer’s rights hereunder; or (c) terminate (other than for cause), in
each case ((a), (b) and (c)), any Seller Supply Agreement to the extent relating
to the supply of Supplied Product hereunder.

 
8.6  
Compliance with Law.  Buyer shall (a) store, handle and distribute, and after
the Packaging Transfer Date, package and label, Supplied Product in accordance
with cGMP and applicable Law and (b) not alter the Supplied Product in any
manner, including the labeling and packaging thereof (except after Packaging
Transfer).

 
9.    
WITHDRAWALS AND RECALLS.

 
9.1  
Withdrawal.  Buyer shall have the right to withdraw Supplied Product Delivered
hereunder or Purchased Inventory from the Buyer Territory (“Withdrawal”) that in
Buyer’s reasonable opinion has a minor violation that would not be subject to a
FDA legal action, or is potentially unsafe for administration in humans or
potentially may cause adverse health consequences, in each case after providing
[***] written notice to Seller and an opportunity to discuss such withdrawal;
provided that Buyer may conduct such Withdrawal immediately if Buyer believes it
is reasonably necessary to prevent injury and/or to comply with applicable
Laws.  If Buyer conducts such Withdrawal immediately, Buyer shall provide notice
thereof to Seller within [***] of initiating such Withdrawal.  In addition,
Seller shall have the right to request that Buyer conduct a Withdrawal if the
Supplied Product or Purchased Inventory that is subject to such requested
Withdrawal is in Seller’s reasonable opinion unsafe for administration in
humans.  If after such request the Parties cannot agree on whether or not to
conduct the requested Withdrawal, the matter will be escalated to the Quality
Executives for resolution; provided that if the Parties continue to fail to
reach agreement within [***] of such meeting/discussion, then Buyer shall have
the final decision as to whether or not to conduct such Withdrawal.  Seller
shall cooperate with Buyer’s reasonable requests and instructions for carrying
out any Withdrawal.  Nothing herein shall prevent either Party from taking such
action that is required by applicable Law or regulation, taking into account the
reasonable concerns of the other Party as it relates to Supplied Product or
Purchased Inventory inside or outside the Buyer Territory.  All Direct Expenses
incurred by either Party in connection with any Withdrawal shall be [***].

 
9.2  
Administration of Recalls.  In the event of a mandatory or voluntarily recall of
any Purchased Inventory or any Supplied Product that is or is to be Delivered
hereunder (“Recall”), Seller shall cooperate with Buyer in carrying out such
Recall.  It is acknowledged and agreed by Seller that any decision to initiate a
Recall, and the scope and implementation of such Recall, shall rest solely with
Buyer; provided, however, that Seller may, subject to Section 9.2(a), request
that Buyer conduct a Recall of Purchased Inventory or Supplied Product if it has
a reasonable basis to conclude that such Purchased Inventory or Supplied Product
is unsafe for administration in humans.

 
(a)  
In the event Seller determines such Recall may be necessary, Seller shall advise
Buyer thereof by telephone within [***] of such determination and provide
written confirmation of such determination, including all details on which such
determination is based, to Buyer as soon as possible, but not later than within
[***] of such determination.  The Parties shall then meet and discuss the matter
as soon as possible and use good faith efforts to reach agreement on such
Recall; provided that the final decision shall rest with Buyer.  Notwithstanding
the preceding sentence, in the event that applicable Law or a Governmental
Authority of competent jurisdiction requires Buyer to conduct a Recall, Buyer
may proceed with such Recall upon [***] written notice to Seller.  Nothing
herein shall prevent either Party from taking such action that is required by
applicable Law, taking into account the reasonable concerns of the other Party
as it relates to Supplied Product or Purchased Inventory inside or outside the
Buyer Territory.

 
(b)  
To the extent a Recall is initiated because the Supplied Product does not comply
with the Seller’s warranties in Section 6.1(a), the Purchased Inventory does not
comply with Seller’s representations and warranties in Section 3.1.13(a) of the
Asset Purchase Agreement or as a result of gross negligence, fraud or willful
misconduct by Seller or any of its subcontractors, Seller shall be responsible
for all Direct Expenses incurred by Buyer as a result of such Recall.  To the
extent a Recall is initiated because of a defect in, or any adulteration or
misbranding of, the Supplied Product resulting from Buyer’s or any of Buyer’s
Affiliates, distributors, licensees, subcontractor’s or other agents’ failure to
package, label, warehouse, transport, handle or sell Supplied Product strictly
in accordance with the terms of this Agreement, the Asset Purchase Agreement or
the License Agreement and applicable Law, or having repacked or relabeled such
Product in a manner that violates applicable Law, or any gross negligence, fraud
or willful misconduct by Buyer or any of Buyer’s Affiliates, distributors,
licensees, subcontractor’s or other agents, Buyer shall reimburse Seller for all
Direct Expenses incurred by Seller or its Affiliates as a result of such
Recall.  All other Direct Expenses of the Parties incurred in connection with
any Recall shall be borne by the Party incurring such Direct Expenses.

 
9.3  
Disputes Related to Direct Expenses.  If there is any dispute concerning which
Party’s acts or omissions gave rise to any Recall or Withdrawal, such dispute,
at either Party’s option, shall be first referred for good faith discussions
between the Quality Executives for a period of [***] and, if such dispute
remains unresolved after such period, at either Party’s option, shall be then
referred for decision to an independent expert, acting as an expert and not as
an arbitrator, to be appointed by agreement between Buyer and Seller, such
agreement not to be unreasonably withheld, delayed or conditioned by either
Party.  The decision of such independent expert shall be in writing and, except
for manifest error on the face of the decision, shall be binding on both Buyer
and Seller and not subject to Section 12.2(a) or Section 12.3 of this
Agreement.  The costs of such independent expert shall be borne by the Party
found to be responsible for the Recall or Withdrawal by the independent
expert.  After such determination, costs shall be paid by the responsible Party
in accordance with Section 9.1 or 9.2, as applicable.

 
10.    
CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS.

 
10.1  
Confidentiality and Non-Use.  Each of the Parties hereto agrees to preserve the
confidentiality of Confidential Information of the other Party delivered
hereunder pursuant to the terms and conditions of Section 5.4 of the Asset
Purchase Agreement.

 
10.2  
Publicity/Use of Names.  Any press releases or public announcements concerning
this Agreement or use of the other Party’s name, trademark, trade name or logo
shall be made subject to and only in accordance with the terms of the Asset
Purchase Agreement.

 
11.    
TERM AND TERMINATION.

 
11.1  
Term.  This Agreement shall be effective as of the Effective Date and, unless
terminated earlier pursuant to Section 11.2 below, shall expire on the last day
of the Calendar Quarter immediately following the Calendar Quarter in which
Generic Entry first occurs; provided, however, that if Buyer provides written
notice to Seller within [***] following Generic Entry, the term of the Agreement
shall be extended and shall expire on the first anniversary of Generic Entry,
unless otherwise agreed by the Parties in writing; and provided, further, that
notwithstanding anything to the contrary in this Section 11.1, this Agreement
shall expire no later than [***] (such period, the “Supply Term”).

 
11.2  
Termination by Either Party.

 
This Agreement may be terminated prior to expiration as described below:
 
(a)  
this Agreement shall terminate automatically upon any termination of the License
Agreement;

 
(b)  
in the event that either Party to this Agreement (the “Breaching Party”)
breaches any of its material obligations hereunder, the other Party may give the
Breaching Party written notice of such breach and shall require that such breach
or default be cured immediately.  In the event that the Breaching Party fails to
cure such breach or default within [***] after the date of the other Party’s
notice thereof, this Agreement shall terminate immediately; provided that if
such breach or default cannot be cured within [***] and the Breaching Party
commences and diligently pursues actions to cure such breach within such [***]
period, the Breaching Party shall have an additional [***] period to cure such
breach before such termination becomes effective; provided, further, that a
[***](rather than a [***]) cure period shall apply to any breach of a payment
obligation hereunder and such cure period shall not be subject to extension in
accordance with the preceding proviso;

 
(c)  
Seller or Buyer, as the case may be, shall have the right to terminate this
Agreement, immediately upon giving written notice of termination to the other
Party in the event that the other Party suffers an Insolvency Event;

 
(d)  
Seller or Buyer, as the case may be, shall have the right to terminate this
Agreement, immediately upon giving written notice of termination to the other
Party, as provided for in Section 12.1; and

 
(e)  
the Parties shall have the right to terminate this Agreement upon the Parties’
mutual written agreement at any time.

 
11.3  
Effect of Expiration and Termination.

 
(a)  
Upon any expiration or earlier termination of this Agreement:  (i) Buyer shall
have the right, subject to Section 9.1 and 9.2, to continue selling and complete
the sale of all inventory of Supplied Products (itself or through Affiliates
and/or sublicensees) remaining in its possession at the time of such expiration
or termination, as the case may be, in accordance with the terms of the License
Agreement, (ii) Buyer shall have the right to exercise the Back-Up Manufacturing
License under Section 2.3(b)(ii) for the sole purpose of Manufacturing the
Requirements of Supplied Product for Exploitation in the Buyer Territory, in
accordance with the terms of the License Agreement (provided that in the event
of a termination of this Agreement by Seller pursuant to Section 11.2(b),
notwithstanding Section 11.4 to the contrary, Section 2.3(b)(iii) shall be
deemed to survive such termination) and (iii) upon Buyer’s request and to the
extent not previously conducted in connection with any Supply Failure, Seller
shall conduct the Technology Transfer (provided that in the event of a
termination of this Agreement by Seller pursuant to Section 11.2(b), [***] costs
and expenses incurred in connection with the Technology Transfer.  Except as set
forth in Section 11.3(b)(i), upon expiration or earlier termination of this
Agreement, all Firm Orders automatically shall be deemed canceled, and Seller
shall have no further obligation with respect thereto.

 
(b)  
Upon expiration or termination of this Agreement (other than by Seller pursuant
to Section 11.2(b)):  (i) Seller shall have the right and obligation (but
subject to Section 4.4(c)) to complete any Firm Orders for Supplied Product
accepted prior to the date of receipt of notice of such termination and Buyer
shall be required to accept delivery and make payment for such Product in
accordance with the terms and conditions of this Agreement, (ii) Seller shall
use its commercially reasonable efforts to assign to Buyer the Seller Supply
Agreements, unless, with respect to any Seller Supply Agreement, such agreement
(A) expressly prohibits such assignment, in which case, Seller shall reasonably
cooperate with Buyer to secure the consent of the applicable Third Party to such
assignment (provided, that Seller shall in no event be required to pay any
amounts to effect secure such consent), or (B) covers Manufacturing or other
services other than the Manufacture of the Supplied Product for resale in the
Buyer Territory (and Seller determines in good faith that it would not be
commercially feasible or otherwise practicable to partially assign the rights
and obligations relating to the Supplied Product in the Buyer Territory under
such agreement to Buyer), in which case ((A) or (B)), Seller shall[***]
reasonably cooperate with Buyer in connection with Buyer obtaining similar
Manufacturing services with respect to the Supplied Product in the Buyer
Territory, including facilitating the execution of a new agreement between Buyer
and the applicable Third Party with respect thereto, (iii) unless and until
assumed pursuant to clause (ii) above or otherwise to the extent reasonably
requested by Seller, Buyer shall perform Seller’s obligations under the Seller
Supply Agreements to the extent resulting from Buyer’s continued Exploitation of
the Product in the Buyer Territory (and Seller shall pass through to Buyer the
benefits resulting from such performance) and (iv) Buyer shall, in the event it
seeks to establish its own supply of Supplied Product, include the Suppliers in
any requests for bids or proposals in connection therewith and consider any bids
or proposals received from any Supplier in good faith.

 
(c)  
Upon expiration or termination of this Agreement for any reason, subject to
Section 11.3(a), Buyer shall pay to Seller (i) all amounts payable hereunder to
Seller that have accrued but that remain outstanding as of the date of
expiration or termination, as applicable, or that accrue thereafter, (ii) [***]
and (iii) [***], in each case within [***] following such expiration or
termination or, if later, of the accrual thereof.

 
(d)  
Within [***] following the expiration or termination of this Agreement, each
Party shall either, at the other Party’s option (i) return to the other Party
all Confidential Information received from the other Party under this Agreement
to which such Party does not otherwise retain rights under this Agreement, the
Asset Purchase Agreement or the License Agreement or (ii) destroy, and certify
in writing to the destruction of, such Confidential Information, except in
either case, one copy of such Confidential Information, which may be retained
for archival purposes.

 
11.4  
Survival.  Termination or expiration of this Agreement shall not relieve a Party
from obligations that are expressly indicated to survive the termination or
expiration of this Agreement and shall be without prejudice to any rights that
shall have accrued to the benefit of a Party prior to such termination or
expiration.  Without limiting the foregoing, clause (ii) of Section 2.4(a),
Section 11.3, this Section 11.4, Article 4, Article 7, Article 9, Article 10 and
Article 12 shall survive the termination or expiration of this Agreement for any
reason.

 
12.    
GENERAL PROVISIONS.

 
12.1  
Force Majeure.

 
(a)  
Neither Party shall be liable for any failure to perform, or any delay in the
performance of, any of its obligations under this Agreement to the extent, but
only to the extent, that such Party’s performance is prevented or delayed by the
occurrence of an event of Force Majeure.  For purposes of this Agreement, “Force
Majeure” shall mean (i) war, civil war, insurrection, rebellion, civil unrest,
fire, flood, earthquake, or adverse weather conditions, (ii) strike, lockout or
labor unrest, (iii) unavailability of supplies, materials or transportation,
acts of the public enemy, acts of government authorities (including the refusal
of the competent Governmental Authorities to issue required Regulatory
Approvals), and (iv) any other cause or condition beyond the reasonable control
of the Party whose performance is affected thereby.  In the event that a Party’s
performance is affected by the occurrence of any event of Force Majeure, that
Party shall furnish immediate written notice thereof to the other Party hereto
and shall use diligent good faith efforts to perform such obligation.

 
(b)  
If an event of Force Majeure occurs that prevents or substantially interferes
with either Party’s ability to perform a material obligation under this
Agreement for a period greater than [***], then either Party may terminate this
Agreement upon written notice to the other Party.  This Section 12.1 will not
excuse the payment of any amount due and owing to a Party through any available
lawful means reasonably available to the other Party.

 
12.2  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the Laws of the State of New York, excluding any conflicts or choice of Law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive Law of another jurisdiction.

 
(a)  
Jurisdiction.  Subject to Section 12.3 and Section 12.15, the Parties hereby
irrevocably and unconditionally consent to the exclusive jurisdiction of the
courts of the State of New York and the United States District Court for the
Southern District of New York for any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this Agreement, and agree not
to commence any action, suit or proceeding (other than appeals therefrom)
related thereto except in such courts.  The Parties irrevocably and
unconditionally waive their right to a jury trial.

 
(b)  
Venue.  Subject to Section 12.3, the Parties further hereby irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding (other than appeals therefrom) arising out of or relating to this
Agreement in the courts of the State of New York or in the United States
District Court for the Southern District of New York, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding  brought in any such court
has been brought in an inconvenient forum.

 
(c)  
Service.  Each Party further agrees that service of any process, summons, notice
or document by registered mail to its address set forth in Section 12.11 shall
be effective service of process for any action, suit or proceeding brought
against it under this Agreement in any such court.

 
12.3  
Dispute Resolution.  The Parties recognize that a bona fide Dispute as to
certain matters may from time to time arise during the term of this Agreement
that relates to either Party’s rights or obligations hereunder.  Except as
expressly set forth herein and subject to Section 12.15, any Dispute arising
hereunder shall be resolved in accordance with Section 9.10 of the Asset
Purchase Agreement.

 
12.4  
Assignment.  Except as expressly set forth in this Agreement, neither Party
shall have the right or the power to assign or sublicense (except as permitted
in the License Agreement), in whole or in part, any of its rights, or delegate
or subcontract the performance of any of its obligations under this Agreement
without the prior written authorization of the other Party, which authorization
shall not be unreasonably withheld, conditioned or delayed; provided, however,
that either Party may assign or delegate any or all of its rights or obligations
hereunder without such prior written authorization (a) to an Affiliate or (b) to
its successor in interest in connection with a merger, consolidation or similar
change of control transaction of such Party.  Further, Buyer may in any event
grant sublicenses as provided in Section 2.3 of the License Agreement.  Subject
to the foregoing, it shall not be unreasonable for a Party (the “Consenting
Party”) to refuse to authorize any assignment, sublicense or subcontract
proposed by the other Party (the “Assigning Party”) that is not otherwise
provided for in this Agreement in the event that: [***].  Any permitted
assignment or delegation hereunder by a Party shall not relieve such Party of
any of its obligations under this Agreement, unless, with respect an assignment
to a Third Party, such assignee agrees in writing to assume such Party’s
obligations under this Agreement, in which case such Party shall be relieved of
its obligations hereunder from and after the effective date of such assignment
and assumption.  Nothing in this Section 12.4 shall relieve or release either
Party from its obligations relating to a change to the situs of Manufacture,
which shall be governed by the Quality Agreement. Subject to the foregoing, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and permitted assigns.

 
12.5  
Amendment.  This Agreement may not be modified, amended, altered or supplemented
except upon the execution and delivery of a written agreement executed by both
Parties

 
12.6  
Entire Agreement.  This Agreement, together with the Schedules and Exhibits
expressly contemplated hereby and attached hereto, the Asset Purchase Agreement
and the other Ancillary Agreements, contain the entire agreement between the
Parties with respect to the transactions contemplated hereby and supersede all
prior agreements, understandings, promises and representations, whether written
or oral, between the Parties with respect to the subject matter hereof.  In the
event of any inconsistency between any such Schedules and Exhibits and this
Agreement, the terms of this Agreement shall govern.  

 
12.7  
Severability.  If any provision of this Agreement is held to be illegal, invalid
or unenforceable under any present or future Law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable, (b)
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.

 
12.8  
Headings.  The subject headings of this Agreement are included for purposes of
convenience only, and shall not affect the construction or interpretation of any
provision of this Agreement.

 
12.9  
Further Assurances.  Each Party agrees to execute such further papers,
agreements, documents, instruments and the like as may be necessary or desirable
to effect the purpose of this Agreement and to carry out its provisions.

 
12.10  
Counterparts.  This Agreement may be executed in any number of counterparts, and
each such counterpart hereof shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement.  Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed original counterpart of this Agreement.

 
12.11  
Notices.

 
(a)  
Notice Requirements.  Any notice, request, demand, waiver, consent, approval or
other communication permitted or required under this Agreement (each, a
“Notice”) shall be in writing, shall refer specifically to this Agreement and
shall be deemed given only if delivered by hand or sent by facsimile
transmission (with transmission confirmed) or by overnight registered mail,
courier or express delivery service that maintains records of delivery,
addressed to the Parties at their respective addresses specified in Section
12.11(b) or to such other address as the Party to whom notice is to be given may
have provided to the other Party at least 10 days’ prior to such address taking
effect in accordance with this Section 12.11.  Such Notice shall be deemed to
have been received: (a) as of the date delivered by hand or by overnight
registered mail, courier or express delivery service; or (b) on the day sent by
facsimile provided that the sender had received confirmation of transmission (by
facsimile receipt confirmation or confirmation by telephone or email) prior to
6:00 p.m. Eastern Time on such day (and if confirmation is received after 6:00
p.m. Eastern Time, such Notice shall be deemed to have been delivered on the
following Business Day).  Any Notice delivered by facsimile shall be confirmed
by a hard copy delivered promptly thereafter.

 
(b)  
Address for Notice. 

 
If to Seller, to:


Merck Sharp & Dohme BV
Waarderweg 39
2031 BN
Haarlem
Netherlands
Attention: Managing Director
Facsimile: [***]
 
with a copy (which shall not constitute notice) to:
 
Merck Sharp & Dohme Corp.
One Merck Drive
Whitehouse Station, NJ 08889
United States of America
Facsimile:  [***]
Attention:  Office of Secretary
 


and to:


Covington & Burling LLP
1201 Pennsylvania Avenue, N.W.
Washington, DC  20004
Facsimile:  (202) 662-6291
Attention:  John Hurvitz
Michael J. Riella


If to Buyer, to:


Forest Laboratories Holdings Limited
Cumberland House
9th Floor
1 Victoria Street
Hamilton HM 11, Bermuda
Attention: Chief Legal Officer
Facsimile: [***]
with a copy (which shall not constitute notice) to:


Dentons US LLP
101 JFK Parkway, Suite 400
Short Hills, New Jersey 07078
Attention: John L. Cleary, II
Facsimile: (973) 912-7199




12.12  
No Benefit to Third Parties.  The covenants and agreements set forth in this
Agreement are for the sole benefit of the Parties and their successors and
permitted assigns, and, except for the rights of Buyer Indemnitees and Seller
Indemnitees under Article 7, they shall not be construed as conferring any
rights on any other Persons.

 
12.13  
Expenses.  Except as otherwise specified herein or in the Asset Purchase
Agreement or in any other Ancillary Agreement, each Party shall bear any costs
and expenses incurred by it with respect to the transactions contemplated
herein.

 
12.14  
Waiver and Non-Exclusion of Remedies.  Any term or condition of this Agreement
may be waived at any time by the Party that is entitled to the benefit thereof,
but no such waiver shall be effective unless set forth in a written instrument
duly executed by or on behalf of the Party waiving such term or condition.  The
waiver by any Party of any right hereunder or of the failure to perform or of a
breach by the other Party shall not be deemed a waiver of any other right
hereunder or of any other breach or failure by said other Party whether of a
similar nature or otherwise.  The rights and remedies provided herein are
cumulative and do not exclude any other right or remedy provided by applicable
Law or otherwise available except as expressly set forth herein.

 
12.15  
Equitable Relief.  The Parties agree that irreparable damage may occur in the
event that a Party does not perform its obligations hereunder in accordance with
its specific terms or otherwise materially breaches such obligations.  It is
accordingly agreed that each Party shall be entitled to seek an injunction or
injunctions to prevent material breaches of terms and provisions of this
Agreement by the other Party that will or may cause irreparable harm to such
Party, in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which the aggrieved Party may be
entitled at law or in equity.  Each Party hereby waives any defenses in any
action for specific performance, including the defense that a remedy at law
would be adequate.

 
12.16  
Independent Contractors.  In the exercise of their respective rights, and the
performance of their respective obligations, under this Agreement, the Parties
are, and shall remain, independent contractors.  Nothing in this Agreement shall
be construed to constitute the Parties as partners, joint venturers, or
participants in a joint enterprise or undertaking, or to constitute either of
the Parties as the agent of the other Party for any purpose whatsoever.  Neither
Party shall bind, or attempt to bind, the other Party hereto to any contract or
the performance of any other obligation, or represent to any Third Party that it
is authorized to enter into any contract or binding obligation on behalf of the
other Party hereto.

 
12.17  
English Language.  This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language.  Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

 
12.18  
Construction.  Except where the context otherwise requires, wherever used, the
singular includes the plural, the plural the singular, the use of any gender
shall be applicable to all genders and the word “or” is used in the inclusive
sense (and/or).  The captions of this Agreement are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement.  The term
“including” as used herein does not limit the generality of any description
preceding such term, and is deemed to mean “including without limitation”.  The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party.  Unless otherwise specified or where the context otherwise requires, (a)
references in this Agreement to any Article, Section, Schedule or Exhibit are
references to such Article, Section, Schedule or Exhibit of this Agreement; (b)
references in any Section to any clause are references to such clause of such
Section; (c) “hereof,” “hereto,” “hereby,” “herein” and “hereunder” and words of
similar import when used in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement; (d) references to a
Person are also to its permitted successors and assigns; (e) references to a Law
include any amendment or modification to such Law and any rules or regulations
issued thereunder, in each case, as in effect at the relevant time of reference
thereto; (f) references to any agreement, instrument or other document in this
Agreement refer to such agreement, instrument or other document as originally
executed or, if subsequently amended, replaced or supplemented from time to
time, as so amended, replaced or supplemented and in effect at the relevant time
of reference thereto; and (g) references to monetary amounts are denominated in
United States Dollars.

 
[Signature Page Follows]

 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 
MERCK SHARP & DOHME
BV                                                                           FOREST
LABORATORIES
                                                                           IRELAND
LIMITED
 
By:/s/ M.L.P.J.
Mol-Arts                                                      By: /s/ Diarmuid
Burke                                                      
 
Name: M.L.P.J.
Mol-Arts                                                      Name: Diarmuid
Burke                                                      
 
Title: General Manager, MSD
Oss                                                                      Title:
Director 
 


 







 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 1:
 
 
SELLER SUPPLY AGREEMENTS
 


[***]


[***]



 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 2:
 
 
TECHNOLOGY TRANSFER
 
 


 
API Technical Transfer Information


[***]



 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 3:
 
 
PACKAGING TRANSFER
 
 


 
 


 
1)           Secondary packaging bill of materials
[***]


2)           Packaging process overview
[***]


3)           Pallet configuration


4)           Shipping conditions





 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 4:
 
 
MINIMUM BATCH SIZES
 


[***]





 
 
 

--------------------------------------------------------------------------------

 
